EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment below is not intended or considered to alter the scope of the claims.  It is intended to correct minor informalities in an effort to expedite prosecution.
The application has been amended as follows: 
CLAIM 2:
In line 5, replace “A.C.” with --AC--.
CLAIM 6:
In line 4, replace “the” before “controllably” with --a--.
In line 9, after “from” insert --a--.
CLAIM 7:
In line 6, replace “A.C.” with --AC--.
CLAIM 11:
In line 3, after “by” insert --an--.
In line 10, after “from” insert --a--.
CLAIM 12:
In line 5, replace “A.C.” with --AC--.
Drawings
The drawings submitted on June 28, 2021 are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Liu (6,768,615) teaches an electrical load controller as seen in Figure 1 comprising a controllably conductive device (2a and 2b) reversible transitionable between a first operating state and a second operating state; and control circuitry (4) operatively coupled to the controllably conductive device, the control circuitry to reversibly transition the at least one controllably conductive device between an electrically conductive state and an electrically non-conductive state (vis signal S2), the control circuitry to further: receive, from a first zero-cross detector (32) operatively couplable between an alternating current (AC) power supply and the controllably conductive device, a first signal that includes a plurality of pulses (as seen by S1 in Figure 2), each of the pulses having a rising edge and a falling edge (as seen in Figure 2), each of the pulses corresponding to a zero-crossing of the AC power supply (col 2 lines 48-56); retrieve from a communicatively coupled memory circuit (5a and 5b) data representative of a duration between when an “ON” command is sent to the coil of the relay and when the contacts are closed and data representative of a duration between when an “OFF” command is sent to the coil and the when the contacts are opened (col 2 line 58 - col 3 line 3); and determine an actuation time to communicate the signal to cause the transition of the controllably conductive device between the first operating state and the second operating state using the determined zero-crossing cycle time and the data retrieved from memory (col 3 lines 4-53).  Liu does not specifically teach that the memory specifically retains data representative of a transition time to transition the controllably conductive device between the first operating state and the second operating state separately from data representative of a signal propagation delay, the signal propagation delay including a temporal interval between communication of a signal to transition the controllably conductive device between the operating states and commencement of the transition of the controllably conductive device between the operating states.
Additionally relevant, Allen (2009/0027824) teaches a load control device for controlling power delivered to an electrical load from an AC power source, the load control device comprising: a controllably conductive device adapted to be coupled in series electrical connection between the AC power source and the electrical load (110, paragraphs 27 and 28, Fig 1); a zero-cross detect circuit configured to generate a zero-cross signal representative of zero-crossings of an AC voltage, the zero-cross signal characterized by a plurality of pulses occurring in time with the zero-crossings of the AC voltage (118, paragraphs 29, 32, Fig 2); and a control circuit (116, paragraph 31) operatively coupled to the controllably conductive device and the zero-cross detect circuit (as seen in Fig 1) and configured to: identify a rising-edge time and a falling-edge time of one of the pulses of the zero-cross signal (paragraph 43 teaches that rising and falling edge timing are trimmed by comparator 166B to provide a consistent timing trigger so the zero cross signal can be identified by the microprocessor 160 of the control circuit); and control a conductive state of the controllably conductive device based on the rising-edge time and the falling-edge time of the pulse (paragraphs 36-40 teaches that the control circuit 116 controls the relay 110 based on the received zero crossing signal having the rising and falling edge timing as discussed above).
However, Allen fails to directly teach or provide any teaching to cure the deficiencies of Liu.
Therefore claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J CLARK/          Examiner, Art Unit 2836                                                                                                                                                                                              

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836